Citation Nr: 0910172	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for sexual 
dysfunction.

REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1969 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2008, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

FINDING OF FACT

Sexual dysfunction, erectile dysfunction, has not resulted in 
a penile deformity. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for sexual 
dysfunction, erectile dysfunction, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7522 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in June 2006, on the underlying claim of service 
connection for prostate cancer.  Where, as here, service 
connection has been granted and initial ratings have been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Once the claim of service connection have been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating. 
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, 
private records, and afforded the Veteran a VA examination.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Factual Background 

In February 2003, the Veteran was diagnosed with prostate 
cancer and he had a radical retropubic prostatectomy with 
bilateral pelvic lymph node dissection.

After the surgery, the Veteran experienced erectile 
dysfunction as a complication of the surgery.   Different 
treatment modalities were tried including medication and a 
penile implant. 

On VA examination in August 2006, the examination reported 
that there was no penile deformity.

Analysis

The sexual dysfunction, that is, erectile dysfunction is 
currently evaluated as noncompensably disabling pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7599-7522.  The Veteran 
seeks a compensable schedular rating for erectile 
dysfunction.



Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The only Diagnostic Code specifically addressing erectile 
dysfunction is Diagnostic Code 7522.  The Board can find no 
other Diagnostic Code that would be more appropriate in 
rating the disability.  

The Veteran already is rated separately for residuals of 
prostate cancer other than erectile dysfunction.  And the 
Veteran does receive special monthly compensation for loss of 
use of a creative organ. 

Under Diagnostic Code 7522, the criteria for a compensable 
rating, 20 percent, are penile deformity with loss of 
erectile power.  

Clearly, the Veteran has suffered loss of erectile power.  
However, there is no competent evidence of record of penile 
deformity.  On VA examination in August 2006, the examiner 
specifically reported that there was no penile deformity. 

In the absence of evidence of penile deformity, the criteria 
for a 20 percent rating under Diagnostic Code 7522 have not 
been met.

The Veteran has questioned the meaning of the criteria of 
"deformity" under Diagnostic Code 7522.  He argues that the 
penile implant equates to a penile deformity, because the 
implant does not restore normal function and the implant does 
not create a normal appearance. 

However there is no provision for a compensable rating where 
there is loss of erectile power, but no penile deformity.  
The Veteran does receive special monthly compensation for 
loss of use or erectile dysfunction.  As for the lack of 
normal appearance, the deformity is an anatomical 
malformation, which is not present. 

To the extent that the Veteran argues that the Rating 
Schedule does not adequately compensate for the debilitating 
effects of impotency, namely, , psychological and emotional 
manifestations, the current criteria for rating residuals of 
prostate cancer or erectile dysfunction do not encompass any 
psychological or emotional manifestations.  The Veteran may 
file a separate claim of service connection for any 
psychological and emotional manifestations, resulting in a 
psychiatric disorder, which is proximately due to or 
aggravated by the service-connected residuals of prostate 
cancer or erectile dysfunction.

As the assigned noncompensable rating reflects the actual 
degree of impairment shown since the date of the grant of 
service connection, there is no basis for staged ratings for 
this claim. 

As the preponderance of the evidence is against an initial 
compensable rating for sexual dysfunction, erectile 
dysfunction, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the Veteran's disability level and the 
level of disability is contemplated by the Rating Schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary.

                                                                    
(The Order follows on the next page.). 





ORDER

An initial compensable rating for sexual dysfunction, 
erectile dysfunction, is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


